GIBSON, Chief Judge
(dissenting in part).
I concur in the majority’s holding on the procedural due process issue that the plaintiffs are entitled to have their records cleared. I respectfully dissent, however, from the remand to the District Court to determine whether the defense of good faith was proven as a matter of law. The record of the prior trial in this case does not support an action for damages against the individual members of the school board in view of their qualified immunity as clarified by the Supreme Court in Wood v. Strickland, 420 U.S. 308, 321, 95 S.Ct. 992, 1001, 43 L.Ed.2d 214, 225 (1975).
The Supreme Court, contrary to this court’s prior finding of a substantive due process violation, found “no absence of evidence before the school board to prove the charge against the respondents” (students) and remanded for us to consider the claimed procedural due process violation. 420 U.S. at 325, 95 S.Ct. at 1002, 43 L.Ed.2d at 227. There, is no doubt that procedural due process was lacking in the summary suspension of the students and the precipitous board meeting that same evening. The students were denied sufficient notice and an opportunity to appear. The subsequent board meeting two weeks later did provide adequate notice and opportunity to appear. The students, their parents, and counsel attended this latter board meeting. Although opportunity to present a meaningful explanation of the punch-spiking episode was lacking, as pointed out by the majority, this fact should not place the school board members under a continuing threat of monetary damages for every procedural error.
There is absolutely no evidence in the record of any “malicious intention to cause a deprivation of constitutional rights or other injury” to the students, a predicate for liability under the Supreme Court's decision in this case. The school board was merely enforcing its code of conduct. While I might view the suspension for the term as too severe a penalty for this childish prank, others well may differ. After all, the school board has the responsibility for maintaining an adequate level of discipline, a responsibility not entrusted to the feder*748al courts. Any compensatory award here would be clearly inappropriate as there is not sufficient evidence for a jury to find that any “school board member has acted with such * * * disregard of the student’s clearly established constitutional rights that his action cannot reasonably be characterized as being in good faith” or that any school board member “knew or reasonably should have known that the action he took within his sphere of official responsibility would violate the constitutional rights of the student affected, or * * * took the action with the malicious intention to cause a deprivation of constitutional rights or other injury to the student.” Wood v. Strickland, supra, 420 U.S. at 322, 95 S.Ct. at 1001, 43 L.Ed.2d at 225.
Most school board members across the country receive little or no monetary compensation for their services. Theirs is truly a public service and they are entitled to be protected from tort liability for all good-faith non-malicious actions taken to fulfill their official duties. The important reasons for granting them qualified immunity were well stated for the Court by Mr. Justice White:
The imposition of monetary costs for mistakes which were not unreasonable in the light of all the circumstances would undoubtedly deter even the most conscientious school decisionmaker from exercising his judgment independently, forcefully, and in a manner best serving the long-term interest of the school and the students. The most capable candidates for school board positions might be deterred from seeking office if heavy burdens upon their private resources from monetary liability were a likely prospect during their tenure.
Wood v. Strickland, supra, 420 U.S. at 319, 95 S.Ct. at 999, 43 L.Ed.2d at 223 — 24 (footnote omitted).
I think facts consistent with that qualified immunity are present in this case and should be respected as a matter of law. I would remand to the District Court only for the limited purpose of ordering the students’ records cleared and relieving them of any sanctions that may be of a continuing nature. Strickland v. Inlow, 485 F.2d 186, 190 (8th Cir. 1973).